Order entered December 19, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00416-CR

                              THE STATE OF TEXAS, Appellant

                                                V.

                              ELIZABETH HOSKINS, Appellee

                On Appeal from the County Criminal Court of Appeals No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. MB07-20056-M

                                            ORDER
       Before the Court is Elizabeth Hoskins’s December 18, 2013 Motion to Require the Court

Reporter to Comply with Texas Rule of Appellate Procedure 34.6(h) and for an Extension of

Time to File Appellee’s Brief. Hoskins alleges the court reporter has failed to file a copy of the

reporter’s record with the trial court clerk and, therefore, Hoskins has been unable to prepare her

brief in this appeal. We GRANT the motion. If Terri Foster Jones, court reporter of the County

Criminal Court of Appeals No. 2, has not filed a copy of the reporter’s record with the trial court

clerk, we ORDER her to file the record by January 3, 2014. See TEX. R. APP. P. 34.6(h).

Hoskins shall file her appellee brief no later than February 3, 2014.

                                                       /s/   ROBERT M. FILLMORE
                                                             PRESIDING JUSTICE